UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6301



HENRY CHRISTIAN OLSEN,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-01-310-7)


Submitted:   May 16, 2002                   Decided:   May 29, 2002


Before WIDENER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry Christian Olsen, Appellant Pro Se. Leah Ann Darron, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Henry Christian Olsen appeals the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).    We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.          Accordingly, we deny a

certificate   of   appealability   and   dismiss   the   appeal   on   the

reasoning of the district court. See Olsen v. Angelone, No. CA-01-

310-7 (W.D. Va. Jan. 11, 2002).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              DISMISSED




                                   2